—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered July 22, 1999, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
Defendant’s claim that the court should have issued a missing witness charge with respect to a correction officer is similar to a claim rejected by this Court on the codefendant’s appeal (People v Busanet, 293 AD2d 385, lv denied 98 NY2d 695), and there is no basis for reaching a different result in this case.
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Sullivan, Ellerin, Lerner and Gonzalez, JJ.